DETAILED ACTION
In view of the Appeal Brief filed on 03/10/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MICHAEL J CAREY/            Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                            

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, claims 16-20 are withdrawn from consideration and currently under consideration for patentability under 37 CFR 1.104.  

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgishi et al. (U.S. 2013/0158410) in view of Kohno (U.S. 2005/0222493).
With respect to claim 1, Ohgishi et al. teaches an endoscope comprising: 
an insertion part (210) that includes a distal end and a proximal end (FIG. 25); 
a distal-end-portion body (211) that is provided on a distal end side of the insertion part and formed with a treatment tool opening (106, FIG. 22) from which a treatment tool is led out; and 
an ultrasound transducer (104) that is provided on a distal end side of the distal-end-portion body (FIG. 21), 
wherein the distal-end-portion body includes an observation window (103a) that is disposed on a flat surface (FIG. 21), a nozzle (108) that is provided on the flat surface on one side of the observation window opposite to the tool opening and ejects washing water to the 
wherein the tool opening is positioned on an extension of an ejection direction of the washing water to be ejected from the nozzle (FIG. 22).
However, Ohgishi et al. does not teach the distal-end-portion body includes a pair of walls that includes wall surfaces facing each other and a standing base that is disposed in a space formed by the pair of walls and connected to a treatment tool outlet and that is rotationally moved between a standing position and a falling position.  Ohgishi further does not teach the observation window being disposed on a flat surface inclined with respect to an axial direction of the distal-end-portion body on the distal end side of one wall of the pair of walls.
With respect to claim 1, Kohno teaches an endoscope comprising: 
an insertion part (102) that includes a distal end and a proximal end (FIG. 1); 
a distal-end-portion body (114) that is provided on a distal end side of the insertion part and formed with a treatment tool outlet (172,174) from which a treatment tool is led out (para [0028]); and 
an ultrasound transducer (132) that is provided on a distal end side of the distal-end-portion body (FIG. 2 for example), 
wherein the distal-end-portion body includes a pair of walls that includes wall surfaces facing each other (walls of 172 in FIG. 2 for example), a standing base (170) that is disposed in a space formed by the pair of walls and connected to the treatment tool outlet (FIG. 4A) and that is rotationally moved between a standing position and a falling position (FIG. 4A), an observation window (150) that is disposed on a flat surface inclined with respect to an axial direction of the distal-end-portion body (FIG. 2,) on the distal end side of one wall of the pair of walls (FIG. 2), and a nozzle (152) that ejects washing water to the observation window.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tool opening of Ohgishi et al. to utilize a pair of walls 
With respect to claim 2, Ogishi et al. teaches the ejection direction of the washing water to be ejected from the nozzle is a direction crossing the axial direction of the distal-end-portion body (FIG. 22).
With respect to claim 3, Ohgishi et al. in view of Kohno teaches the nozzle is disposed on the distal end side of the distal-end-portion body, and wherein the observation window is disposed closer to a proximal end of the distal-end-portion body than the nozzle (FIG. 22 of Ohgishi shows window 103a being located higher than the nozzle in the Y-direction; modifying Ohgishi to have an inclined face as taught by FIG. 2 of Kohno for example would result in the window of Ohgishi being disposed closer to a proximal end of the distal-end-portion body than the nozzle).
With respect to claim 4, Ohgishi et al. in view of Kohno teaches the nozzle is disposed on the distal end side of the distal-end-portion body, and wherein the observation window is disposed closer to a proximal end of the distal-end-portion body than the nozzle (FIG. 22 of Ohgishi shows window 103a being located higher than the nozzle in the Y-direction; modifying 
With respect to claim 5, Ogishi et al. teaches the nozzle is disposed closer to an outer periphery of the distal-end-portion body than the observation window (FIG. 22).
With respect to claim 6, Ogishi et al. teaches the nozzle is disposed closer to an outer periphery of the distal-end-portion body than the observation window (FIG. 22).
With respect to claim 7, Ogishi et al. teaches the nozzle is disposed closer to an outer periphery of the distal-end-portion body than the observation window (FIG. 22).
With respect to claim 8, Ogishi et al. teaches the nozzle is disposed closer to an outer periphery of the distal-end-portion body than the observation window (FIG. 22).
With respect to claim 9, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 10, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 11, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 12, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 13, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 14, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).
With respect to claim 15, Kohno teaches wall surface of the other wall of the pair of walls is longer than the wall surface of the one wall in the axial direction of the distal-end-portion body (148 vs 146, FIG. 3), and wherein a distal end of the wall surface of the other wall is disposed closer to the distal end side of the distal-end-portion body than a distal end of the wall surface of one wall (FIG. 3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 3 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the Office failed to provide comparison regarding the feature “the wall surface…is positioned on an extension of an ejection direction of the washing water,” as recited in claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The primary reference of Ohgishi teaches a tool opening is positioned on an extension of an ejection direction of the washing water to be ejected from the nozzle as set forth above while the secondary reference of Kohno is relied upon to modify the tool opening of Ohgishi to instead utilize a distal-end-portion body formed with a treatment tool outlet from which a treatment tool is led out wherein the distal-end-portion body includes a pair of walls that includes wall surfaces facing each other, a standing base that is disposed in a space formed by the pair of walls and connected to the treatment tool outlet as set forth above.  Modifying Ohgishi in view of Kohno in the manner set forth above would result in the wall surface being positioned on an extension of an ejection direction of the washing water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795